                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TRANSPORT SYSTEMS, LLC,
            Plaintiff,                      Case No. 18-CV-11286
vs.                                         HON. GEORGE CARAM STEEH

AMAZON,
            Defendant.
__________________________/
               ORDER GRANTING DEFENDANT’S MOTION
                 FOR SUMMARY JUDGMENT (Doc. 35)

      Plaintiff Transport Systems filed this diversity action for breach of

contract, claim and delivery, conversion, and unjust enrichment under

Michigan law against Defendant Amazon relating to an allegedly lost trailer.

Defendant’s motion for summary judgment is now before the court.

Because Plaintiff lacks standing, Defendant’s motion for summary

judgment shall be GRANTED.

                           I. Factual Background
      Plaintiff is a motor carrier company that owns approximately 130

trailers and approximately 30 cabs. (Doc. 38, Ex. A at PgID 366).

Transport Systems is a company wholly owned by Ali Saleh and his wife.

(Doc. 38, Ex. A at PgID 367). Ali Saleh is also the sole owner of Sure

Express, LLC (“Sure Express”). (Doc. 38, Ex. D at PgID 400).
                                      -1-
      Plaintiff brought this suit against Defendant arising out of the alleged

loss of a 2016 Vanguard trailer (VIN 5V7VC5326GM607804) which it

identifies as trailer No. 4029 (the “Trailer”). It is undisputed that Plaintiff

does not own the Trailer in question. (Doc. 38, Ex. A at PgID 378). The

title holder is Sure Express. (Doc. 35-1, Ex. B at PgID 277). Ali Saleh

acknowledged this fact at his deposition. (Doc. 38, Ex. A at PgID 378).

During that deposition, Mr. Saleh testified that Plaintiff entered into a lease

agreement for the Trailer but neither that lease nor any other agreement

was ever produced during discovery. Further, no evidence of monthly

payments or other forms of reliance were produced nor any evidence that

Plaintiff paid for the use, maintenance, or repair of the Trailer. (Doc. 38,

Ex. A at PgID 380). Sure Express is not a party to this action.

      According to the scheduling order, Plaintiff had until October 31, 2018

to file a motion for leave to amend the complaint to substitute the correct

party plaintiff, Sure Express. (Doc. 15). Plaintiff failed to comply with the

filing deadline. (Doc. 41, PgID 424). On February 28, 2019, Defendant

filed a motion for summary judgment arguing in part that Plaintiff had no

standing to sue because it did not own the Trailer in question. (Doc. 35).

Plaintiff waited an additional two weeks before finally filing a motion for

leave to amend on March 19, 2019, without including a reason for the


                                       -2-
delay. (Doc. 41, PgID 424). Magistrate Judge Patti denied Plaintiff’s

untimely motion to amend, noting, the “determination of the proper entity

plaintiff was not difficult and should have been made before this lawsuit

was filed.” (Doc. 41, PgID 424). Magistrate Judge Patti allowed Plaintiff

the opportunity to file additional briefing in opposition to Defendant’s motion

for summary judgment, but Plaintiff failed to do so. (Doc. 42, PgID 426).

                             II. Standard of Law
      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dep’t of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to


                                      -3-
require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.

Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the

non-moving party. Tolan v. Cotton, 572 U.S. 650, 660 (2014); Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

"[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material

fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); see also National Satellite Sports, Inc. v. Eliadis,

Inc., 253 F.3d 900, 907 (6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will


                                      -4-
a mere scintilla of evidence supporting the non-moving party. Anderson,

477 U.S. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).

                                 III. Analysis
A.    Breach of Contract Claim

      Count II alleges breach of contract. Defendant argues it cannot be

liable for breach of contract because the parties are not now, and never

have been, parties to any contract or written agreement with each other

regarding the transportation of Defendant’s goods. Plaintiff conceded this

issue in its responses to Defendant’s first set of “Requests for Admission,”

and further waived the issue in its response to Defendant’s motion for

summary judgment. (Doc. 38, PgID 353). Accordingly, Count II shall be

dismissed.

B.    Article III Standing

      The other three claims for claim and delivery, conversion, and unjust

enrichment (Counts I, III, IV) remain. Defendant argues that it is entitled to

summary judgment on these claims based on Plaintiff’s lack of standing to

sue. It is undisputed that Plaintiff does not own the Trailer. “When

jurisdiction is premised on diversity of citizenship, a plaintiff must have


                                      -5-
standing under both Article III and state law in order to maintain a cause of

action.” Morell v. Star Taxi, 343 F. App'x 54, 57 (6th Cir. 2009).

      Article III standing requires three elements. The three constitutional

requirements for standing are “(1) an injury in fact; (2) a causal connection

between the injury and the conduct complained of; and (3) that the injury

will likely be redressed by a favorable decision.” Barnes v. City of

Cincinnati, 401 F.3d 729, 739 (6th Cir. 2005) (citing Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560–61 (1992)). The first element requires that the

plaintiff must have suffered an injury arising from the “invasion of a legally

protected interest.” Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 752 (6th

Cir. 2018) (quoting Lujan, 504 U.S. at 560). In addition, a plaintiff must also

satisfy three prudential standing requirements. City of Cleveland v. Ohio,

508 F.3d 827, 835 (6th Cir. 2007). Significantly, the first of those factors

requires that a plaintiff must “assert [its] own legal rights and interests, and

cannot rest [its] claim to relief on the legal rights or interests of third

parties.” Warth v. Seldin, 422 U.S. 490, 499 (1975) (internal citations

omitted). “These additional restrictions enforce the principle that, ‘as a

prudential matter, the plaintiff must be a proper proponent, and the action a

proper vehicle, to vindicate the rights asserted.’” Coal Operators &

Assocs., Inc. v. Babbitt, 291 F.3d 912, 916 (6th Cir. 2002) (quoting Pestrak


                                        -6-
v. Ohio Elections Comm'n, 926 F.2d 573, 576 (6th Cir. 1991)). Here,

Plaintiff has failed to show a legally protected interest in the Trailer; thus, it

fails to satisfy the first prong of the Lujan test.

      Defendant argues that Plaintiff’s claims for conversion, claim and

delivery, and unjust enrichment all require an ownership interest in the

property, which is lacking here. (Doc. 35, PgID 266). In response, Plaintiff

argues that it has an equitable interest in the Trailer because it paid for the

use, maintenance, and repair of the Trailer. (Doc. 38, PgID 355-56).

Despite repeated assertions, however, Plaintiff provided no documentary

evidence that it did indeed make any payments on the Trailer.

      Plaintiff relies on Aroma Wines & Equip., Inc. v. Columbian Distrib.

Servs., Inc., 497 Mich. 337 (Mich. 2015), for the proposition that it has

standing based on its alleged equitable interest in the Trailer. However, in

that case, there was no question that the plaintiff importer and distributor

was the rightful owner of the wine that the defendant was alleged to have

converted by failing to store it in a climate-controlled environment. Id. at

340-41. That case held that conversion includes “any distinct act of

dominion wrongfully exerted over another’s personal property.” Id. at 351-

52. Here, unlike the conversion at issue in Aroma Wines, Plaintiff has not

put forth any evidence that the Trailer was its personal property.


                                        -7-
      Black’s Law Dictionary defines personal property as, “[a]ny movable

or intangible thing that is subject to ownership and not classified as real

property.” Personal Property, Black’s Law Dictionary (11th ed. 2019).

Delving further, ownership is defined by Black’s Law Dictionary as, “[t]he

bundle of rights allowing one to use, manage, and enjoy property, including

the right to convey it to others,” and “[ownership] implies the right to

possess a thing, regardless of any actual or constructive control.”

Ownership, Black’s Law Dictionary (11th ed. 2019). Based on these

definitions, Plaintiff does not enjoy ownership of the Trailer.

      Plaintiff’s citations to other case law and Michigan statutes, are also

unpersuasive. Plaintiff relies on Batton-Jajuga v. Farm Bureau Gen. Ins.

Co. of Mich., 322 Mich. App. 422, 425 (2017), which recognized that a land

vendee who had executed and made payments on a land contract became

an equitable owner. Unlike the facts of that case, Plaintiff had no interest in

Sure Express and provided no evidence of an agreement. Ali Saleh, who

is not the Plaintiff, owned the interest in Sure Express. (Doc. 35-1, Ex. B at

PgID 277).

      Plaintiff also relies on several statutes addressing equitable

ownership interests. For example, Plaintiff relies on (1) M.C.L. §

600.2932(5), which governs the determination of land benefits, (2) M.C.L. §


                                      -8-
324.80103(i), a definitions page under the Natural Resources and

Environmental Protection Act, and (3) M.C.L. § 440.8510, a provision of

Michigan’s Uniform Commercial Code. Although these statutes recognize

that ownership interests may be equitable in nature, they are of no help to

Plaintiff here, as it has come forward with no evidence to suggest that it has

an equitable interest in the subject Trailer. The final two provisions Plaintiff

cites, (1) M.C.L. § 257.1302, a definitions page of the Motor Vehicle

Service & Repair Act, and (2) M.C.L. § 554.1012, the definitions page of

the Michigan Uniform Commercial Real Estate Receivership Act, do not

even include subsections that identify the term “equitable interest” or an

obvious equivalent. In sum, none of the statutes Plaintiff relies upon are

sufficient to establish Article III standing as to its claims for claim and

delivery, conversion, or unjust enrichment as it lacks an ownership interest,

equitable or otherwise, in the subject Trailer.

                                IV. Conclusion
     Because Plaintiff lacks standing, Defendant’s motion for summary

judgment (Doc. 35) is GRANTED.

Dated: August 6, 2019
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE



                                       -9-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
     August 6, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                          - 10 -
